Orders, Supreme Court, New York County (Seymour Schwartz, J.), entered January 20,1994, which, inter alia, removed coconservator Herbert C. Silberman and required the coconservators to disgorge all commissions and fees already taken, and granted the accountant fee application and legal fee application to the estate of Warren M. *26Goidel, unanimously modified, in the exercise of discretion, to delete the provision requiring disgorgement of commissions and fees already received by the coconservators and otherwise affirmed, without costs.
Appellant coconservator has no property interest in his position as coconservator and no due process right to a full hearing before removal (see generally, Board of Regents v Roth, 408 US 564). Appellant was designated a coconservator under Mental Hygiene Law former § 77.33, which allowed for removal by the appointing court "for any * * * cause which to the court shall appear just” (now in Mental Hygiene Law § 81.35). Here the record overwhelmingly established just cause for appellant’s removal and we perceive no need for a full blown hearing in this regard.
Additionally, the attorneys’ fees and accountants’ fees awarded were justified. We modify solely to delete the provision in the order requiring summary disgorgement of commissions and fees already received by the coconservators, as a matter of discretion, with the final determination of commissions, fees and surcharges, if any, to be determined at a hearing.
We have considered appellant’s other claims and find them meritless. Concur—Ellerin, J. P., Kupferman, Asch, Williams and Tom, JJ.